Order entered November 10, 2015




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-15-00834-CV

                               JOHN BRIGGS, Appellant

                                           V.

  WASHINGTON FEDERAL F/K/A WASHINGTON FEDERAL SAVINGS, Appellee

                    On Appeal from the 162nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-14-08367

                                       ORDER
      We GRANT appellant’s November 6, 2015 motion for an extension of time to file an

amended brief. Appellant shall file an amended brief by NOVEMBER 16, 2015.

      We GRANT appellee’s November 6, 2015 motion for an extension of time to file a brief.

Appellee shall file a brief by DECEMBER 16, 2015.

                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE